         Case 1:16-cv-12396-ADB Document 361 Filed 07/09/21 Page 1 of 2




    701 Camp Street ■ New Orleans, Louisiana 70130 ■ (504) 524-5777 ■ Fax (504) 524-5763

                                           July 9, 2021

The Honorable Allison D. Burroughs
United States District Court for the District of Massachusetts
John Joseph Moakley U.S. Courthouse
1 Courthouse Way, Suite 2300
Boston, MA 02210

       Re:     In re Intuniv Antitrust Litigation, No. 1:16-cv-12396

Dear Judge Burroughs:

       Indirect Purchaser Plaintiffs (“IPPs”) respectfully submit this letter requesting a brief
continuance of the Settlement Conference and Status Conference currently set for July 15, 2021.
Since reaching the settlement in principle with defendants Shire LLC, and Shire U.S., Inc.
(“Shire”) on June 10, 2021, Shire and IPPs have negotiated the specific terms of the Settlement
Agreement and expect to finalize and sign the Settlement Agreement next week.

        The parties to the IPP litigation, including defendants Actavis Elizabeth LLC and Actavis
Holdco US, Inc. (“Actavis”), are now working with the class notice vendor to prepare forms of
notice to present to the Court in connection with IPPs’ Motion for Preliminary Approval of a
global settlement between IPPs, Actavis and Shire and require additional time in which to
finalize the proposed notice package and the supporting memorandum to be filed with the Court.

       The Parties expect to complete this process by the end of July and request that a
Preliminary Approval Hearing be set in August. Counsel can be available August 5, and August
11-13, or dates thereafter convenient to the Court. The Parties also remain available on July 15,
2021 for a status conference and to select a date for the preliminary approval hearing should the
Court deem that necessary.


                                                     Sincerely,

                                                     KANNER & WHITELEY, L.L.C.


                                                     By: /s/ Conlee S. Whiteley
        Case 1:16-cv-12396-ADB Document 361 Filed 07/09/21 Page 2 of 2




                                   CERTIFICATE OF SERVICE

         I, Layne Hilton, hereby certify that, on July 9, 2021 the foregoing document was served
by filing it on the court’s CM/ECF system, which will automatically send a notification of such
filing to all counsel of record via electronic mail.

                                                   /s/ Layne C. Hilton




                                               2
